931 F.2d 56
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Samuel Lawrence TAORMINA, Petitioner-Appellant,v.David TRIPPETT, Respondent-Appellee.
No. 90-1777.
United States Court of Appeals, Sixth Circuit.
April 23, 1991.

Before KENNEDY and SUHRHEINRICH, Circuit Judges, and FORESTER*, District Judge.
PER CURIAM.


1
Petitioner Samuel Lawrence Taormina appeals from the district court's dismissal of his petition for writ of habeas corpus pursuant to 28 U.S.C. Sec. 2254.  Specifically, petitioner argues that the district court erred in denying his ineffective assistance of counsel claim.  Having carefully considered the record on appeal and the briefs of the parties de novo, we are unable to say that the district court's ruling was incorrect.


2
Because the reasons articulated by the district court in its July 3, 1990 opinion adequately resolve the issues raised in this appeal, the issuance of a written opinion by this court would be duplicative and serve no useful purpose.  Accordingly, the judgment of the district court is AFFIRMED for the reasons set forth in the district court's July 3, 1990 opinion.



*
 The Honorable Karl S. Forester, United States District Judge for the Eastern District of Kentucky sitting by designation